Citation Nr: 1010903	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  08-39 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the Veteran is entitled to a waiver of recovery of an 
overpayment of VA disability compensation benefits in the 
amount of $38,559.96, to include the preliminary question of 
whether the RO properly terminated the Veteran's disability 
compensation benefits based on his fugitive felon status. 


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel









INTRODUCTION

The Veteran served on active duty from June 1954 to June 
1958, from September 1958 to August 1964, and from August 
1966 to September 1976.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from   a November 2005 decision of the 
Department of Veterans Affairs (VA)      Regional Office (RO) 
in Pittsburgh, Pennsylvania, which proposed the termination 
of VA disability compensation benefits based on the Veteran's 
status as a fugitive felon, effective December 27, 2001. In 
January 2006, the RO implemented the termination of 
compensation benefits. This action resulted in the creation 
of an overpayment of benefits in the amount of $38,559.96 
based on the sum of monetary benefits which had been 
disbursed to the Veteran since December 27, 2001. 

The Board has determined that the RO's termination of 
benefits based on fugitive felon status was proper. The 
remaining issue of waiver of recovery of overpayment created 
by this termination of benefits is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC. VA 
will notify the Veteran if further action is required on his 
part. 


FINDINGS OF FACT

1.	In November 2005, the RO received information pertaining 
to a pending arrest warrant for the Veteran for three counts 
of felony home improvement fraud in the Superior Court of 
Delaware.  These matters have been pending since the late 
1990s. 

2.	Subsequent evidence received confirmed this arrest 
warrant, as well as a pending arrest warrant for failure to 
appear for sentencing for felony theft. 

3.	The provisions of 38 U.S.C.A. § 5313B, precluding the 
payment of benefits to "fugitive felons," became effective 
as of December 27, 2001.

CONCLUSION OF LAW

The Veteran is deemed to be a fugitive felon within the 
meaning of applicable law, and the termination of VA 
disability compensation benefits was therefore proper.  38 
U.S.C.A. § 5313B (West 2002 & Supp. 2009); 38 C.F.R. § 
3.665(n) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2009), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
codified later at 38 CFR 3.159(b)(1).

The matter of whether the Veteran has been properly 
characterized as a fugitive felon for purposes of determining 
eligibility for VA benefits is being resolved by direct 
application of the governing law. The issue on appeal 
involves the narrow factual question of whether there is a 
history of criminal case activity of the nature that under 
the applicable law would exclude benefits entitlement. There 
essentially is no material factual dispute underlying this 
question. The governing statutory provisions are therefore 
determinative. Where as here the law and not the underlying 
case facts are dispositive, the VCAA does not apply. 38 
U.S.C.A.           § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim). See also Valiao v. Principi, 17 Vet. App. 229, 232 
(2003); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

Background and Analysis

On December 27, 2001, Congress enacted the Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (Act). Section 505(a)(1) of the Act added 38 
U.S.C.A. § 5313B, which provided, in pertinent part, that a 
veteran eligible for compensation benefits may not be paid 
such benefit for any period during which he is a fugitive 
felon. See 38 U.S.C.A. § 5313B (West 2002 & Supp. 2009).

Pursuant to 38 C.F.R. § 3.665(n)(2), the term fugitive felon 
means a person who is a fugitive by reason of: (i) Fleeing to 
avoid prosecution, or custody or confinement after 
conviction, for an offense, or an attempt to commit an 
offense, which is a felony under the laws of the place from 
which the person flees; or (ii) Violating a condition of 
probation or parole imposed for commission of a felony under 
the Federal or State law.

In addressing how fugitive felon status affected payment of 
VA benefits to dependents, a VA Office of General Counsel 
opinion noted that the VA fugitive felon provision was 
modeled after Public Law No. 104-193, which barred fugitive 
felons from receiving Supplemental Security Insurance from 
the Social Security Administration and food stamps from the 
Department of Agriculture. VAOPGCPREC 7-2002 (Dec. 3, 2002). 
It was noted that Public Law No. 104-193 "was designed to 
cut off the means of support that allows fugitive felons to 
continue to flee." Id. 


In this case, the RO in November 2005 received a report from 
VA's Office of Inspector General (OIG) in conjunction with 
its Fugitive Felon Program which provided information 
pertaining to the Veteran and a criminal history. The report 
disclosed a pending arrest warrant for the charge listed as 
sexual assault. Also indicated was that the Veteran was 
wanted in connection with three counts of felony home 
improvement fraud. 

In its correspondence later that month, the RO notified the 
Veteran as to its receipt of the above and of its intent to 
terminate benefits based upon his status as a fugitive felon, 
effective from December 27, 2001, the date of enactment of 
the underlying law that set forth the prohibition on issuance 
of compensation on behalf of fugitive felons. The letter 
further indicated that as a result of this action, a 
substantial overpayment would be incurred based upon the 
erroneous receipt of compensation benefits dating back since 
December 2001. 

Through January 2006 correspondence, the RO informed the 
Veteran of the termination of VA disability compensation 
benefits, effective December 27, 2001. 

An April 2007 letter from the Office of the Attorney General, 
Department of Justice, State of Delaware documents that the 
Veteran had several pending arrest warrants issued out of the 
Superior Court of Delaware in Sussex and Kent counties. 
Specifically, the Veteran had failed to appear for a 
sentencing on charges of Unlawful Sexual Contact 3rd Degree 
(misdemeanor) and Theft by False Pretenses (felony) on 
December 4, 1996. Another warrant had been issued due to 
failure to appear for a Violation of Probation / Civil 
Contempt hearing on November 5, 1998.               Also, the 
Veteran had been indicted by a Grand Jury on three counts of 
Home Improvement Fraud (felony) and a warrant was issued for 
his arrest on November 20, 1997. It was indicated that these 
fraud charges were still pending and remained prosecutable 
should the Veteran ever return to Delaware. 

The Board concludes in view of the above that the Veteran 
currently meets the criteria for being a fugitive felon as 
defined pursuant to applicable law. The Veteran has failed to 
appear for sentencing in December 1996 on a conviction for 
felony theft. He has also been indicted for three counts of 
felony home improvement fraud stemming from November 1997 
grand jury proceedings. There are arrest warrants pending in 
these matters, and the charges in question involve felonies. 
See 11 Del. Code Ann. §§ 841 (pertaining to felony theft), 
916 (home improvement fraud).   The failure to appear for 
sentencing for felony theft involves fleeing to avoid 
confinement after conviction for an offense. As to the latter 
charges of home improvement fraud the Veteran been 
unavailable to appear for the prosecution of these offenses. 
Meanwhile, the Veteran has not taken any legal action to 
resolve these matters, and maintains his residence outside 
the continental United States in the Azores Islands. Under 
these circumstances, he clearly meets the regulatory 
definition of a fugitive felon. Consequently, VA compensation 
benefits are not payable to him from the time period when the 
governing law took effect.

The Veteran raises several contentions in support of his 
claim, stating first that he never intentionally fled having 
faced any pending criminal charges. He states that he 
relocated overseas in September 1995 following a divorce, and 
that he initially learned of the criminal charges against him 
from VA's November 2005 correspondence. The Veteran further 
contends that several of the criminal matters indicated do 
not have underlying merit, stating for instance that the home 
improvement fraud charges were because of actions by a former 
employer and not individually attributable to himself. He 
also raises the argument that the Social Security 
Administration has continued to pay benefits to him given 
that the criminal charges in question were non-violent and 
nondrug-related, and that VA's policy should be the same.

The Board observes initially that the fact that the Veteran 
was not aware of any of these criminal pending matters for 10 
years is not outwardly credible. The Veteran has not taken 
any action to suggest that he was unaware of the pending 
arrest warrants, particularly given his relocation outside 
the continental United States contemporaneous with the 
issuance of these warrants. However, assuming even that there 
was any lack of total awareness in this case, knowledge of 
one's exact legal circumstances is not required to 
demonstrate that one meets the criteria to be designated a 
fugitive felon for VA purposes. Indeed, the Veteran still has 
not undertaken any action to resolve the criminal charges 
against him in the State of Delaware in the past five years. 
He therefore knowingly remains a fugitive felon. 
Meanwhile, as to the merits of the felony charges against the 
Veteran, comprising a violation of probation and three counts 
of home improvement fraud, this is a subject beyond the scope 
of the Board's present inquiry. Provided the Veteran wishes 
to contest these charges the appropriate forum is where they 
were issued in the Superior Court of the State of Delaware, 
and not in any other venue. 

The Board likewise points out that the fact that the Social 
Security Administration permitted the Veteran to receive 
benefits from that agency cannot be dispositive of the 
instant case, inasmuch as there is a wholly different 
governing law under              38 U.S.C.A. § 5313B not 
providing any exception for nonviolent and nondrug-related 
offenses. The specific provisions on barring the receipt of 
VA benefits on the part of fugitive felons are binding in 
this case. See 38 U.S.C.A. § 7104(c). 

In summary, the record sufficiently establishes that the 
Veteran meets the categorization of a fugitive felon. The 
termination of his VA compensation benefits was therefore 
appropriate under the applicable law. Where, as here, the law 
is dispositive, the claim must be denied for lack of legal 
merit. Sabonis v. Brown,       6 Vet. App. 426 (1994).


ORDER

As the Veteran is deemed to be a fugitive felon, the 
termination of VA disability compensation benefits effective 
December 27, 2001 was proper.










REMAND

The claim adjudicated by the RO during pendency of this 
appeal encompassed not only whether termination of the 
Veteran's compensation benefits was proper, but also whether 
waiver of overpayment in the amount of $38,559.96 was 
warranted. The overpayment in this amount was created by the 
Veteran's erroneous receipt of VA compensation for the time 
period from December 27, 2001, the date of enactment of the 
provisions precluding the payment of benefits to "fugitive 
felons," up until the RO's implementation of termination of 
benefits in January 2006.   While the Board as above has 
determined that termination of the Veteran's benefits was 
itself a proper action, there remains the question of 
entitlement to a waiver of overpayment of the resultant 
indebtedness of $38,559.96. 

Under pertinent law the recovery of payments or overpayments 
(or any interest thereon) of VA benefits is precluded where 
the VA Secretary determines that recovery would be against 
equity and good conscience. 38 U.S.C.A. § 5302(a) (West 2002 
& Supp. 2009); 38 C.F.R. § 1.962 (2009). However, the 
recovery of any payment or the collection of any indebtedness 
may not be waived if there exists in connection with the 
claim for such waiver an indication of fraud, 
misrepresentation or bad faith on the part of the person or 
persons having an interest in obtaining the waiver. 38 
U.S.C.A. § 5302(a)-(c); 38 C.F.R. §§ 1.962(b), 1.965(b).

The standard of equity and good conscience will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights. 38 C.F.R. § 1.965(a).             
The decision reached should not be unduly favorable or 
adverse to either side.           The phrase "equity and 
good conscience" means arriving at a fair decision between 
the obligor and the government. Determining whether recovery 
would be against equity and good conscience requires 
consideration of the following factors: (1) fault of the 
debtor; (2) balancing of faults between debtor and VA; (3) 
undue hardship; (4) whether collection would defeat the 
purpose of the benefit; (5) unjust enrichment; and (6) 
whether the debtor changed position to his own detriment 
through reliance on the benefit. 38 C.F.R. § 1.965(a).

The determination as to whether to grant a waiver of an 
overpayment at the level of the Agency of Original 
Jurisdiction (AOJ) (i.e., before appellate review) is 
committed to the RO's Committee on Waivers and Compromises 
(Committee).   See 38 C.F.R. § 1.957(a).

The Board's review of the claims file does not reflect that 
there has been any independent decision at the AOJ level on 
the question of waiver of overpayment. While the RO in its 
June 2009 Supplemental Statement of the Case (SSOC) 
characterized the underlying issue as waiver of overpayment, 
in principle the scope of its continued denial of benefits 
rested entirely on the preclusion of benefits entitlement for 
fugitive felons. However, the termination of benefits based 
on "fugitive felon" status is only part of the issue 
presented -- though such termination is found to have been 
proper, the next issue to consider is whether any of the 
resultant overpayment may be waived. To this point, there has 
not been a decision from the Committee addressing the 
equitable considerations underlying a waiver of overpayment. 
Consequently, the Board is remanding this case to obtain such 
an original determination on the matter of waiver of 
overpayment. 

Accordingly, this claim is REMANDED for the following action:

The RO will forward this case to the 
appropriate Committee on Waivers and 
Compromises to determine whether there is 
entitlement to waiver of overpayment in 
the amount of $38,559.96. For purposes of 
further consideration of this case, the RO 
is reminded that            the underlying 
termination of the Veteran's compensation 
benefits due to "fugitive felon" status 
has been found to be proper, and the only 
remaining consideration is whether the 
resultant overpayment created is subject 
to a waiver, either in whole or in part. 
Thereafter, if the benefit sought on 
appeal is not granted, the Veteran should 
be furnished with a Supplemental Statement 
of the Case (SSOC) and afforded an 
opportunity to respond before the file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).



 Department of Veterans Affairs


